TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00420-CR







Jacob Moses Zambrano, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,252, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

The district court found appellant Jacob Moses Zambrano guilty of aggravated
robbery after accepting his guilty plea and judicial confession.  See Tex. Penal Code Ann. § 29.03
(West 1994).  The court assessed punishment at imprisonment for eighteen years and a $2500 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.

Appellant filed a pro se brief in which he admits stealing the complainant's property
but denies using a weapon.  This is contradicted by his own trial testimony and that of the
complaining witness.  Appellant also asserts that he pleaded guilty because he was not effectively
represented by counsel.  There is no evidence to support this assertion.

Having reviewed the record, counsel's brief, and the pro se brief, we agree that the
appeal is frivolous and without merit.  We find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   April 22, 1999

Do Not Publish